DETAILED ACTION
In response to communication filed on 11/5/2020.
Claims 1-28 are pending.
Claims 1-6,8,10-12, and 14-28 are rejected.
Claims 7,9 and 13 are objected for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,10,12,23,24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US Pub. 2021/0105104)(C1 hereafter).

Regarding claims 1 and 23, C1 teaches an apparatus for wireless communications at a first user equipment (UE) [refer Fig. 6; 654b], comprising: 
a processor [refer Fig. 6; 676b], a memory coupled with the processor [refer Fig. 6; 678b]; and 
instructions stored in the memory and executable by the processor [paragraph 0035] to cause the apparatus to: 
determine a time window for resource selection for transmission of a sidelink message (i.e. sidelink transmissions)[paragraph 0061] from the first UE [refer Fig. 6; CUE-654b] to a second UE [refer Fig. 6; TUE-654a][paragraph 0080]; 
determine a set of candidate resources within the time window for transmission of the sidelink message [paragraph 0080], the set of candidate resources corresponding to a threshold percentage (i.e. fixed percentage) of total resources within the time window being available for resource selection [paragraph 0301] based at least in part on a power measurement (i.e. sidelink received signal strength indicator (S-RSSI) measurement) [paragraph 0301] associated with at least one neighboring UE (each UE decodes other UE’s sidelink control information (SCI) and measures corresponding S-RSSI)[paragraph 0283]; 
select resources for transmission of the sidelink message from the set of candidate resources [paragraph 0080]; and 
transmit the sidelink message to the second UE via the selected resources [paragraph 0041][refer Fig. 4; 425].  

Regarding claims 2 and 24, C1 teaches the instructions are further executable by the processor to cause the apparatus to: determine a reference signal received power (RSRP) of a reference signal from the at least one neighboring UE [paragraph 0080]; and 
determine the set of candidate resources based at least in part on the RSRP [paragraph 0080].  

Regarding claims 10 and 26, C1 teaches receive an indication of an exclusion range for resource selection for  transmission of the sidelink message (an exclusion threshold is used by a UE to exclude resources for selection form a resource pool)[paragraph 0081]; and 
determine the set of candidate resources based at least in part on the exclusion range, the set of candidate resources excludes resources specified by the exclusion range (candidate resources that are larger than an exclusion threshold can be excluded, the number of excluded resources depends upon how low the threshold is)[paragraph 0081].  

Regarding claim 12, C1 teaches determining a number of retransmissions associated with the sidelink message [paragraph 0130]; and 
determining a size of the time window based at least in part on the number of retransmissions [paragraph 0095].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5,11,15-22, and 27-30 rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US Pub. 2021/0105104)(C1 hereafter) in view of Yu et al. (US Pub. 2021/0045089)(Y1 hereafter).

Regarding claims 3 and 25, C1 teaches determine that the RSRP of the reference signal is above the initial power threshold (if the power measurement associated with the SCI, such as SL-RSRP, exceeds a determined exclusion threshold, potential candidates can be excluded)[paragraph 0081].
	However, C1 fails to disclose increase a power threshold for determining the set of candidate resources, the power threshold being between the initial power threshold and the stop power threshold; and 
determine the set of candidate resources based at least in part on the RSRP and the power threshold.  
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], if a percentage of candidate resources is less than a default percentage, the power threshold is increased [paragraph 0060], the UE can refer to a maximum power threshold in order to rank candidate resources [paragraph 0061], the UE excludes reserved resources for other UEs from resource set in a selection window in case the RSRP for the associated resource in the sensing window is larger than the increased power [paragraph 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate power thresholds in order to determine resources in a sensing window as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].

Regarding claim 4, C1 fails to disclose increasing the power threshold according to a factor of an incremental value.  
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], if a percentage of candidate resources is less than a default percentage, the power threshold is increased by a preconfigured offset, such as 3dB [paragraph 0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate power thresholds in order to determine resources in a sensing window as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].

Regarding claim 5, C1 fails to disclose refraining from increasing the power threshold past the stop power threshold.  
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], if a percentage of candidate resources is less than a default percentage, the power threshold is increased [paragraph 0060], there is a maximum number of times for increasing the power threshold by a particular number of times and a scaling factor [paragraph 0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate power thresholds that can be increased up to a particular amount as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].

Regarding claim 11, C1 fails to disclose the indication is received from a base station via a control channel message.  
Y1 discloses that a UE can exclude reserved resources for other UEs from a resource set in case that the RSRP is larger than an increased threshold [paragraph 0062], parameters to provide a solution of resource exclusion from a resource set may be preconfigured from a base station (i.e. receiving a configuration)[paragraph 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 for excluding resources to incorporate signaling received from a base station with regards to parameters as taught by Y1.  One would be motivated to do so to provide a use of a known technique in the field of endeavor that would yield predictable results.

Regarding claim 15, C1 fails to disclose receiving a configuration for increasing a power threshold used for determination of the set of candidate resources; and 
determining the set of candidate resources based at least in part on the configuration.
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], if a percentage of candidate resources is less than a default percentage, the power threshold is increased [paragraph 0060], parameters may be preconfigured from a base station (i.e. receiving a configuration)[paragraph 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate power thresholds in order to determine resources in a sensing window as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].
  
Regarding claim 16, C1 fails to disclose the configuration is received from a base station via a control channel message.  
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], parameters may be preconfigured from a base station (i.e. receiving a configuration)[paragraph 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 for configuring UEs using base stations using signaling [refer C1; Abstract] to incorporate configured power thresholds in order to determine resources in a sensing window as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].

Regarding claim 17, C1 teaches determining that a reference signal received power (RSRP) of a reference signal (i.e. sidelink control information) from the at least one neighboring UE is above the initial power threshold (if the power measurement associated with the SCI, such as SL-RSRP, exceeds a determined exclusion threshold, potential candidates can be excluded)[paragraph 0081].
However C1 fails to disclose increasing the power threshold used for determination of the set of candidate resources according to the configuration; and 
determining the set of candidate resources after increasing the power threshold.
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], if a percentage of candidate resources is less than a default percentage, the power threshold is increased [paragraph 0060], the UE can refer to a maximum power threshold in order to rank candidate resources [paragraph 0061], the UE excludes reserved resources for other UEs from resource set in a selection window in case the RSRP for the associated resource in the sensing window is larger than the increased power [paragraph 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 for handling excluded resources when the power measurements associated with the SCI, such as SL-RSRP, exceeds a determined exclusion threshold, [refer C1; paragraph 0081] to incorporate power thresholds in order to determine resources in a sensing window as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].

Regarding claims 18 and 27, C1 teaches an apparatus for wireless communications at a base station [refer Fig. 6; 656], comprising: 
a processor [refer Fig. 6; 662][paragraph 0332], memory coupled with the processor [refer Fig. 6; 664]; and instructions stored in the memory [paragraph 0333] and executable by the processor to cause the apparatus to: 
establish a communication link with a first user equipment (UE)[refer Fig. 6; 656 to 654b] in communication with a second UE [refer Fig. 6; 654a] via a sidelink communications link [refer Fig. 6; 674b to 674a][paragraph 0335]; 
determine a configuration for candidate resource selection for a sidelink message from the first UE to the second UE (sidelink communications can be established by a base station [paragraph 0009], each UE in a group of UEs can be configured with multiple transmission parameter sets or configurations to form a candidate set of transmission sets for sidelink transmissions [paragraph 0106]); and 
transmit an indication of the configuration to the first UE (each UE in a group of UEs can be configured with multiple transmission parameter sets or configurations to form a candidate set of transmission sets for sidelink transmissions)[paragraph 0106].  
However C1 fails to disclose the configuration based at least in part on an initial power threshold and a stop power threshold.
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], if a percentage of candidate resources is less than a default percentage, the power threshold is increased [paragraph 0060], the UE can refer to a maximum power threshold in order to rank candidate resources [paragraph 0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate power thresholds in order to determine resources in a sensing window as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].

Regarding claims 19 and 28, C1 fails to disclose the configuration indicates a power threshold increase used for determination of a set of candidate resources for the sidelink message.  
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], if a percentage of candidate resources is less than a default percentage, the power threshold is increased [paragraph 0060], the UE can refer to a maximum power threshold in order to rank candidate resources [paragraph 0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate power thresholds in order to determine resources in a sensing window as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].

Regarding claims 20 and 29, C1 fails to disclose the power threshold increase is according to a factor of an incremental value.  
Y1 discloses that a power threshold can be set to be an initial power threshold that can be preconfigured [paragraph 0058], if a percentage of candidate resources is less than a default percentage, the power threshold is increased by a preconfigured offset, such as 3dB [paragraph 0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate power thresholds in order to determine resources in a sensing window as taught by Y1.  One would be motivated to do so to provide a reduction in latency [refer Y1; paragraph 0008].

Regarding claims 21 and 30, C1 fails to disclose transmit an indication of an exclusion range for determination of a set of candidate resources for the sidelink message, the exclusion range specifies resources to be excluded from the set of candidate resources.
Y1 discloses that a UE can exclude reserved resources for other UEs from a resource set in case that the RSRP is larger than an increased threshold [paragraph 0062], parameters to provide a solution of resource exclusion from a resource set may be preconfigured from a base station (i.e. receiving a configuration)[paragraph 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 for excluding resources to incorporate signaling received from a base station with regards to parameters as taught by Y1.  One would be motivated to do so to provide a use of a known technique in the field of endeavor that would yield predictable results.

Regarding claim 22, C1 fails to disclose the indication is transmitted via a control channel message.
Y1 discloses that a UE can exclude reserved resources for other UEs from a resource set in case that the RSRP is larger than an increased threshold [paragraph 0062], parameters to provide a solution of resource exclusion from a resource set may be preconfigured from a base station (i.e. receiving a configuration)[paragraph 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 for excluding resources to incorporate signaling received from a base station with regards to parameters as taught by Y1.  One would be motivated to do so to provide a use of a known technique in the field of endeavor that would yield predictable results.

Claims 6,8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of Shilov et al. (US Pub. 2020/0374861)(S1 hereafter).

Regarding claim 6, C1 fails to disclose increasing a size of the time window for selection of resources for transmission of the sidelink message; and 
determining the set of candidate resources based at least in part on the increased size of the time window.  
S1 discloses resource selection window can begin after sidelink selection or reselection is triggered, the resource selection window can be bounded by a remaining packet delay budget [paragraph 0013], a resource selection window can have a final decision point that is dependent upon a latency requirement or a priority level of data [paragraph 0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate the use of having different bounds for a resource selection window as taught by S1.  One would be motivated to do so to provide improved NR V2X sidelink communications [refer S1; paragraph 0004].

Regarding claim 8, C1 fails to disclose shifting the time window from a first start time to a second start time subsequent the first start time; and 
determining the set of candidate resources based at least in part on shifting the time window.  
S1 discloses a scheduling window that can exceed a duration of a resource selection window can be configured, such as when a duration is less than the duration of the resource selection window, the scheduling window can be shifted within the resource selection window up to a final decision point [paragraph 0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate the use of having configuring the duration and shifting of a scheduling window for resource selection windows as taught by S1.  One would be motivated to do so to provide improved NR V2X sidelink communications [refer S1; paragraph 0004].

Regarding claim 14, C1 fails to disclose determining the time window based at least in part on a packet delay budget of the sidelink message.  
	S1 discloses that a resource selection window can be bounded by a packet delay budget [paragraph 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate the use of a packet delay budget in order to determine a resource selection window as taught by S1.  One would be motivated to do so to provide a use of a known technique in the field of endeavor that would yield predictable results.

Allowable Subject Matter
Claims 7,9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  determining that the RSRP is above a stop power threshold, the size of the time window is increased based at least in part on the determination that the RSRP is above the stop power threshold, as indicated in claim 7, 
determining that the RSRP is above a stop power threshold, the time window is shifted based at least in part on the determination that the RSRP is above the stop power threshold, as indicated in claim 9, and
determining that a reference signal received power (RSRP) of a reference signal from the at least one neighboring UE is above the initial power threshold; reducing the number of retransmissions associated with the sidelink message; increasing the size of the time window based at least in part on reducing the number of retransmissions; and determining the set of candidate resources from the time window based at least in part on the increased size, as indicated in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/WALLI Z BUTT/Examiner, Art Unit 2412